Citation Nr: 0606835	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral toenail 
disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision that 
denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran does not have sleep apnea that is 
etiologically related to a disease or injury in service.  

2.  The veteran does not have a bilateral toenail disability 
that is etiologically related to a disease or injury in 
service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303. (2005).

2.  A bilateral toenail disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a March 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claims and the veteran 
was provided an opportunity to submit such evidence.  The 
letter informed the veteran of evidence that VA would 
reasonably seek to obtain (such as medical records, 
employment records, or records from other Federal agencies); 
and informed the veteran of evidence for which he was 
responsible (including enough information to identify records 
so that VA can request them).  The letter also asked the 
veteran to identify treatment records since separation from 
service, and any additional information or evidence that VA 
should obtain.  The veteran, in effect, was asked to provide 
any evidence that pertains to his claim.  

Additionally, in a July 2005 statement of the case, the RO 
provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied.  Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The March 2003 letter provided satisfactory VCAA notice to 
the veteran before issuance of the March 2004 rating 
decision.  The timing and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  VA has provided veteran with every 
opportunity to submit evidence and arguments in support of 
his claims, and to respond to VA notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, VA treatment records, 
VA examinations, private treatment records from Dr. J.B, Dr. 
C.E.S., Dr. C.H.A., and Dr. S.K.S., and lay statements from 
the veteran's wife and daughter have been associated with the 
claims file.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B. Background and Evidence

1.  Sleep Apnea.

Service medical records are negative for any complaints, 
diagnoses, or treatment for any sleep disorder.  A July 1974 
examination report reflects that the veteran denied any 
trouble with sleep.  

The veteran was seen by Dr. J.B. in October 2002 for a 
nocturnal polysomnogram.  Dr. J.B. determined that the 
findings were abnormal and demonstrated moderate sleep 
disordered breathing characterized by obstructive apneas and 
hypoapneas as well as upper airways resistance syndrome.  

The veteran was seen by Dr. C.E.S. in October 2002 for sleep 
apnea.  The veteran reported that he had a long history of 
loud snoring.  His wife apparently observed repeated episodes 
of obstructive apnea for many years.  He complained of non-
restorative sleep and severe, excessive daytime sleepiness.  
Dr. C.E.S. reported a medical history of obesity, poorly 
controlled hypertension, and a right retinal artery occlusion 
in April 2000.  The veteran was assessed with moderate sleep 
disordered breathing characterized by obstructive apneas and 
hypoapneas.  

In an August 2003 VA examination, the veteran was diagnosed 
with sleep apnea.  The examiner noted that the veteran's 
claims file was not available for review.  During the 
examination, the veteran reported problems with insomnia 
beginning in the military when he switched shifts every 30 
days.  He felt that his insomnia progressed following 
military service.  The examiner noted high blood pressure in 
the past few years and a retinal occlusion in 2000.  The 
veteran reported hypersomnolence during the day for several 
years, but sleep apnea was not diagnosed until October 2002.  
The examiner stated that it is not as likely as not that 
sleep apnea is related to chronic sleep disturbance during 
the veteran's military service and that the veteran's weight 
and thick neck are more contributing to the etiology of his 
sleep apnea. 

In an August 2004 Notice of Disagreement, the veteran 
maintained that his sleep disorder started in service when he 
was not overweight and states that one of his doctors has 
patients who are not overweight, and do in fact suffer from 
sleep apnea.  

The veteran's wife submitted a lay statement in August 2004 
reporting that the veteran had monthly schedule changes in 
service which included a midnight to morning graveyard shift.  
She stated that his sleeping habits changed drastically; he 
could not get on any set schedule; his snoring worsened; his 
tossing and turning increased after service; and he would 
stop breathing in his sleep.  She stated that she lived with 
this for many years before being referred to a sleep 
specialist where the veteran was diagnosed with sleep apnea.  
She believes that this health problem started in the 
military.

The veteran's daughter submitted a lay statement in August 
2004 describing a history of very loud snoring by the 
veteran.  She indicated that he gained weight in the past 
four years, however, he has always snored loudly and was 
always tired due to lack of sleep prior to his weight gain.  

2.  Bilateral Toenail Disability

Service medical records are negative for any complaints, 
diagnoses, or treatment for any toenail fungus or infection.  
The records contain one May 1974 complaint of pain in the 
right big toe, however, this was cited as due to previous 
trauma.  The toe was bandaged with Neosporin.  The dressing 
was changed on a return visit a few days later.  No further 
complaints relating to the toes were noted in service.  A 
July 1977 separation examination had a check next to 
abnormality in the feet, however, a clarifying statement 
indicated that it was in reference to superficial abrasions 
on the right leg, and did not indicate any toenail problems.  

During a July 2003 VA examination, the veteran reported that 
he had discoloration of his toenails in service and that he 
saw a dermatologist after service who removed both toenails.  
He indicated that his toenails hurt if they grow and rub 
against his shoes and when he cuts them because they appear 
to be affixed to the skin.  There is no pain after the 
toenails have been cut to an appropriate size.  The examiner 
noted that the veteran's claims file was not available for 
review.  Following an examination, the examiner diagnosed the 
veteran with onychomycosis.  

A November 2003 letter from Dr. C.H.A. reports that the 
veteran was seen in the early 1980's due to fungus of the 
nails and bad ingrown nails.  He has not been seen by Dr. 
C.H.A. since then.  Dr. C.H.A. states that the veteran nails 
were removed twice, and that his nails were aggravated by 
wearing boots.

A July 2005 letter from Dr. S.K.S. states that the veteran 
was seen in February 2005 for very painful nails.  The 
veteran was diagnosed with infection on several toes, ingrown 
toenails, severe fungus under all toenails, and bleeding.  
Dr. S.K.S. stated, "[a]gree with ongoing problems for years 
that started while in the [m]ilitary service the rezone [sic] 
for his discomfort was readily visible.  There is reason to 
believe this is a carry over from his military [t]erm of 4 
years."  

The veteran submitted a page from pamphlet advertising 
Tineacide containing a photograph of an "undesirable" 
toenail. 

In his August 2004 Notice of Disagreement, the veteran stated 
that after leaving the military, he saw a podiatrist, whose 
statement is included.  He reported that all his toenails 
were removed two times because of a fungus that existed while 
he was in service.  He states that his toenail problem still 
exists.  The veteran also clarified that during a VA 
examination, he informed the examiner that clipping his 
toenails was a very painful experience and that his toes 
would bleed.  

C.  Law and Analysis

The veteran is seeking service connection for sleep apnea and 
a bilateral toenail disability.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claim and finds that the preponderance of the evidence weighs 
against the veteran's claims.  Therefore service connection 
cannot be granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).
 
1.  Sleep Apnea

The evidence clearly shows that the veteran has sleep apnea, 
however, service connection is not warranted because sleep 
apnea was not incurred in or aggravated by service.  Service 
medical records are negative for any complaints, diagnosis, 
or treatments for any sleep disorder and the veteran was not 
diagnosed with sleep apnea until October 2002, by Dr. J.B., 
over 25 years after service.  The veteran was seen for sleep 
apnea in October 2002 by Dr. C.E.S. who reported a medical 
history of obesity, poorly controlled hypertension, and a 
right retinal artery occlusion in April 2000.  

The veteran was assessed with sleep apnea in an August 2003 
VA examination, however, the examiner stated that it is not 
as likely as not that sleep apnea is related to chronic sleep 
disturbance during the veteran's military service.  Instead, 
he attributed sleep apnea to the veteran's weight and thick 
neck stating that they are more contributing to the etiology 
of his sleep apnea.  The Board notes that the VA examiner was 
unable to review the veteran's claims file prior to the 
examination.  However, because the veteran's first diagnosis 
of sleep apnea was over 25 years after service, and there is 
no indication of a sleep disorder in the veteran's service 
medical records, the Board finds that the VA examiner's 
statement as to etiology which is based upon an interview and 
evaluation of the veteran is probative, particularly where 
other medical evidence does not controvert his findings.
 
The veteran states in an August 2004 Notice of Disagreement, 
that his sleep disorder started in service and is not 
associated with his weight.  The Board has considered the 
veteran's assertion, however, the veteran does not possess 
the medical training and expertise necessary to render a 
medical opinion as to either the cause or diagnosis of a 
sleep disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury).  See also 38 C.F.R. § 
3.159(a)(2).

The veteran's wife and daughter also submitted lay statements 
in August 2004, reporting symptoms such as very loud snoring, 
trouble with sleeping, that the veteran would stop breathing 
in his sleep, and that he was tired due to lack of sleep 
prior to his weight gain.  Similarly, while they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder, they are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or diagnosis. Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Witness testimony is further 
outweighed by medical evidence which concludes that sleep 
apnea is not likely related to service.  

2.  Bilateral Toenail Disability

The evidence clearly shows that the veteran has a bilateral 
toenail disability, however, service connection is not 
warranted because his bilateral toenail disability was not 
incurred or aggravated during service.  Service medical 
records are negative for complaints, diagnoses, or treatment 
for any toenail fungus or infection and a July 1977 
separation examination did not indicate any toenail problems, 
despite making specific mention of other problems such as 
superficial abrasions on the right leg.  A July 2003 VA 
examination diagnosed the veteran with onychomycosis, but the 
examiner was not able to review the claims file and did not 
address etiology.  

A November 2003 letter from Dr. C.H.A. reports that the 
veteran was seen in the early 1980's due to fungus of the 
nails and bad ingrown nails, and has not been seen since 
then. Dr. C.H.A. indicates that his nails were aggravated by 
wearing boots, however he makes no reference to military 
service, and the veteran was not seen until at least three 
years after separation from service.   The Board finds that 
an initial diagnosis for toenail fungus made three years or 
more after separation from service, with no complaints or 
diagnosis in service, does not support the claim that a 
bilateral toenail disability was incurred in or aggravated by 
service.

The veteran was seen by Dr. S.K.S. in February 2005 and was 
diagnosed with infection on several toes, ingrown toenails, 
severe fungus under all toenails, and bleeding.  Dr. S.K.S. 
stated, "[a]gree with ongoing problems for years that 
started while in the [m]ilitary service," however, Dr. 
S.K.S. does not produce any reasons or basis for this 
determination, does not indicate that the claims file has 
been reviewed, and appears to simply agree with the veteran's 
report.  

According to CAVC, the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (stating that 
"the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.").  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  See Id.  In this case, the 
Board finds that the opinion by Dr. S.K.S., which was made 
over 27 years after service, which offers no rationale in 
support of the opinion, and appears to rely solely on the 
veteran's personal report is not probative evidence of the 
etiology of the veteran's disability.  See Knightly v. Brown, 
6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (stating that conclusions of medical professionals 
which are not accompanied by a factual predicate in the 
record are not probative medical opinions).

The Board notes that the veteran submitted a page from 
pamphlet advertising Tineacide with a photograph, however 
this advertisement is not a scientific or medical report nor 
does it address the facts of this particular veteran's case.  
The Board finds that a generic text, such as the one offered, 
which does not address the facts of this case with a 
sufficient degree of medical certainty, does not amount to 
competent medical evidence.  See Sacks v. West, 11 Vet. App. 
314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Again, the Board has considered the veteran's own claim that 
his toenail disability began is service, however, the veteran 
is not competent to offer a medical opinion as to either the 
cause or diagnosis of a bilateral toenail disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991); 38 C.F.R. 
§ 3.159(a)(2) (2005).  

D.  Conclusion

Although the veteran does have sleep apnea and a bilateral 
toenail disability, the most probative evidence of record 
discounts a relationship between the veteran's current 
disabilities and service.  Service connection is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.


ORDER

Service connection for sleep apnea is denied.

Service connection for a bilateral toenail disability is 
denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


